IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID NAUGHTON,                       §
                                      §      No. 540, 2016
      Defendant Below,                §
      Appellant,                      §      Court Below—Superior Court of the
                                      §      State of Delaware
      v.                              §
                                      §      Cr. ID No. 1306023761A
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: May 8, 2017
                         Decided:   May 11, 2017
                               ORDER
      This 11th day of May 2017, it appears to the Court that the Clerk issued a

notice, by certified mail, directing the appellant to show cause why this appeal

should not be dismissed for the appellant’s failure to file the opening brief and

appendix. The appellant received the notice to show cause on April 25, 2017, and

has not responded to the notice within the required ten-day period. Accordingly,

dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:
                                      /s/ Leo E. Strine, Jr.
                                      Chief Justice